W. Allen, J.
The bridge belonged to the defendant, and was one which it was “ authorized or required to construct; ” the defendant was, therefore, required to keep the approaches , of the bridge in repair. The defect of which the plaintiff complains was in the approach of the bridge, but outside of the approach as it was when the bridge was originally constructed. Both the bridge and the road had been widened; the former by the defendant, the latter by the public authorities. The defendant contends that its obligation to keep the approaches in repair is limited to the approaches as they were at the time of the construction of the bridge, and does not attach to an extension of them caused by the widening of the road.
It does not appear what the connection was, if any, between the widening of the bridge and of the road. For aught that appears, the road was widened in order to give an approach to the added part of the defendant’s bridge. This, however, is not material, because it is clear that the defendant was required to keep in repair the widened approach to the bridge, although the bridge itself was not widened. Whatever constituted, at any time, the approaches of the bridge, the defendant was bound to keep in repair.
The defendant relies upon the provision of the statute, that, if a highway is laid out across a railroad after it is constructed, the expense of constructing and maintaining the highway at such crossing shall be borne as in the case of ordinary highways. But that obviously refers to the laying out of a new highway, and does not apply to the widening of an existing way. If there could be any doubt upon the construction of the provisions as compiled in the St. of 1874, e. 872, § 95, and in the Pub. Sts. e. 112, § 128, an examination of the earlier statutes would remove it. See Rev. Sts. c. 39, §§ 69, 72; Sts. 1846, c. 271; 1857, c. 287, §§ 1, 4; Gen. Sts. c. 63, §§ 47, 57, 61. See also Pub. Sts. c. 112, §§ 119, 120.
• As the bridge belonged to, and was maintained by, the defendant, no change in its approaches caused by widening the *529highway could relieve the defendant of its obligation to maintain them, unless indeed the alteration of the crossing were such as to come within the provisions of § 129 of the chapter last cited. Exceptions overruled.